                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


MICHAEL A. SHEPARD, SR.,

                       Plaintiff,

               v.                                             Case No. 21-C-501

EMILY BLOZINSKI,

                       Defendant.


                                             ORDER


       Plaintiff Michael A. Shepard, Sr., filed this 42 U.S.C. § 1983 action on April 19, 2021. On

May 6, 2021, the Court screened the complaint and allowed Plaintiff to proceed on his claim that

Defendant Emily Blozinski denied him medical care for his severely injured finger. On July 21,

2021, Plaintiff filed a request to amend the relief sought in his complaint. Dkt. No. 16. On August

17, 2021, Plaintiff filed an “amended complaint” describing the amended relief he seeks and

asserting a claim of negligence. Dkt. No. 17. Plaintiff’s request to amend the relief sought and

proposed amended complaint fail to comply with the Federal Rules of Civil Procedure and local

rules governing amendment of pleadings. Civil Local Rule 15(a) states:

       Any amendment to a pleading, whether filed as a matter of course or upon a motion
       to amend, must reproduce the entire pleading as amended, and may not incorporate
       any prior pleading by reference.

Rule 15(d) of the Federal Rules of Civil Procedure provides that, “[o]n motion and reasonable

notice, the court may, on just terms, permit a party to serve a supplemental pleading setting out

any transaction, occurrence, or event that happened after the date of the pleading to be

supplemented.” Fed. R. Civ. P. 15(d). In this case, Plaintiff does not allege any event that occurred




         Case 1:21-cv-00501-WCG Filed 08/31/21 Page 1 of 2 Document 19
after he filed the complaint on April 19, 2021. Instead, Plaintiff seeks to add a new negligence

claim and amend his request for relief. Plaintiff’s additional claim of negligence requires the filing

of an amended complaint that sets forth all of his allegations. Allowing Plaintiff to provide

numerous supplements would make it difficult “for the defendant to file a responsive pleading and

makes it difficult for the trial court to conduct orderly litigation.” Vicom, Inc. v. Harbridge

Merchant Servs., Inc., 20 F.3d 771, 775–76 (7th Cir. 1994). In addition, while monetary damages

are an appropriate remedy in this type of case, the type of injunctive and declaratory relief

requested are not.

       In sum, Plaintiff’s request to amend the relief sought (Dkt. No. 16) is DENIED and

Plaintiff’s proposed amended complaint (Dkt. No. 17) is STRICKEN for failure to comply with

Federal Rule of Civil Procedure 15 and Civil Local Rule 15. If Plaintiff chooses to file one, single

amended complaint in compliance with the local and federal rules that includes all of his

allegations and his request for relief, he should promptly submit it for the Court’s consideration.

The proposed amended complaint must be attached to a motion for leave to file an amended

complaint that states specifically what changes are sought by the proposed amendments. See Civil

L.R. 15(b) (“A motion to amend a pleading must state specifically what changes are sought by the

proposed amendments. The proposed amended pleading must be filed as an attachment to the

motion to amend.”). An amended complaint supersedes the prior complaint and must be complete

in itself without reference to the original complaint. See Duda v. Bd. of Educ. of Franklin Park

Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1056 (7th Cir. 1998).

        SO ORDERED at Green Bay, Wisconsin this 31st day of August, 2021.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge



                                                  2

         Case 1:21-cv-00501-WCG Filed 08/31/21 Page 2 of 2 Document 19
